Citation Nr: 1544099	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to an effective date prior to January 31, 2008, for the award of VA pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to July 1946.  The Veteran died on August [redacted], 1970.  The appellant is the Veteran's daughter, as the custodian of his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted entitlement to an earlier effective date of January 31, 2008, for the award of aid and attendance for the Veteran's spouse.  The appellant's VA claims file has since been transferred to the VA Pension Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to her September 2014 formal appeal (VA Form 9), the appellant requested a hearing before the Board in Washington, DC.  In subsequent communication from the appellant and her representative, it was noted that the initial request was made in error.  Instead, the appellant has requested a Board videoconference hearing to be held at her local RO.  The Board concludes that a Board videoconference hearing should be scheduled.
 



Accordingly, this case is remanded to the RO for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the appellant for a videoconference hearing.  The appellant should be notified of the date and time of the scheduled Board videoconference hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




